Title: From Thomas Jefferson to Alexander White, 14 April 1802
From: Jefferson, Thomas
To: White, Alexander


              Th: Jefferson to mr White.
              Apr. 14. 1802
              Not yet sufficiently possessed of the state of proceedings respecting the city, I am afraid of taking up an erroneous idea. I have in the inclosed draught of a resolution expressed my idea of what is wanting to be done at this time that you may see if I view it, according to the fact, & correct me if otherwise. it differs from yours principally in leaving out the part respecting making the public appropriations, which I think had better be passed over till the plan is made correct. my idea is that then we should examine what parts of that plan have been already fixed & made unalterable by the proclamations or other instruments executed by the preceding presidents, and if any thing remains unfixed, issue a proclamation or execute a deed, supplementary to the former instruments, and fixing irrevocably every thing not so fixed. I mean irrevocably except by the legislature. friendly salutations.
            